Citation Nr: 0718282	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  02-15 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for residuals of a 
right shoulder injury.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at 
Law.


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel





INTRODUCTION

The veteran had active service from August 1972 to August 
1974.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In November 2003 the Board remanded the case for further 
evidentiary development.  In August 2005 the Board denied the 
veteran's claims.  In January 2007 the United States Court of 
Appeals for Veterans Claims (Court), vacated the Board's 
decision and remanded the case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.   Furthermore, the VCAA requires 
that VA afford a veteran a medical examination or obtain a 
medical opinion when necessary to make a decision on the 
claim.  See 38 U.S.C.A. §  5103A(d).  The VA is obligated to 
conduct "'a thorough and contemporaneous medical 
examination'" when necessary.  Porcelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (quoting Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  When medical evidence is not adequate, the 
VA must supplement the record by seeking an advisory opinion 
or ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  
See Littke v. Derwinski, 1 Vet. App. 90 (1991).  

The veteran is claiming service connection for residuals of a 
back injury and a right shoulder injury.  In statements the 
veteran has stated that while in training in service, he fell 
off training poles injuring his back, shoulder and legs and 
that he was taken to Fort Polk Army Hospital and Shepperd Air 
Force Base hospital for treatment.  In his initial claim he 
stated the injuries had occurred in 1973.  However, 
thereafter, he has stated that the injuries occurred in 1972, 
more specifically in October and December 1972.  Medical 
records have not been requested for 1972.  These records must 
be requested.  

Furthermore, the Board notes that the veteran's military 
service records have not been associated with the claims 
file.  These records could contain information which may 
corroborate the veteran's account of the falls in 1972.  
These records should be associated with the claims file, if 
available.

The veteran has stated that he fell from training poles in 
1972 injuring his back and right shoulder.  Furthermore, 
Correctional Management Care Clinical notes of December 2003 
through August 2004 note a diagnosis of and treatment for 
arthritis of the back and shoulders.  However, there is no 
medical opinion of record as to a nexus to service.  A 
medical opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any treatment 
records for a back or shoulder injury 
or disorder from Fort Polk Army 
Hospital and Shepperd Air Force Base 
for the year 1972.  All records 
obtained should be associated with the 
claims file.  The request should 
include all admission records, hospital 
summaries and nurses notes.  If no 
records are available, a negative 
response should be obtained and 
associated with the claims file.

2.  The AOJ should obtain all of the 
veteran's service records.  The request 
should include the personnel records, 
line of duty records, duty restriction 
orders (profiles). 

3.  After the above, the AOJ should 
obtain a medical opinion as to the nature 
and etiology of the veteran's current 
arthritis of the back and right shoulder.  
The examiner should specifically comment 
as to whether it is as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that  the veteran's 
currently diagnosed arthritis of the back 
and right shoulder, is related to any 
falls in service, or whether such an 
etiology or relationship is unlikely 
(i.e., less than a 50-50 probability).  
The claims folder should be made 
available to the examiner.  It is 
requested that reasoning be afforded in 
support of any opinion provided.  The 
examiner should review the entire record, 
including the service records that 
include a 1973 narrative summary (August 
1973 to November 1973) that notes his 
report of past history and the separation 
examination.

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



